DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Applicant describes in para. 0004 of the published specification that it desires to improve upon remote control performance by improving upon latency and other factors such as interrupted or dropped video frames.  The term “frame synthesis” can be interpreted under BRI as a prediction frame.  The majority of video transmission techniques over a network use lossy coding (which incorporates prediction frames).  Therefore, independent claim 1 reads on remote control of a vehicle by providing a user with a compressed live video stream over a network.  How is the problem of latency and dropped video frames being solved in the current claim language?  Please clarify.  It appears that claims 4-5 define interpolation or extrapolation to improve upon the problem and therefore are not rejected herein.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 defines “inserting the interpolated image into the video stream in chronological order with respect to the at least two consecutive image frames,”.  This is unclear.  What is the order number of the interpolated image compared to the consecutive image frames?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,175,654 in view of Liu et al. (herein after will be referred to as Liu) (US 20190289321).  The Patent ‘654 fails to claim in the independent claim any details in regards to the frame synthesis.  However, Liu does disclose these details (para. 0024) and discloses that video synthesis needs to be improved upon by using CNNs (para. 0003, 0024).  Therefore, it is obvious to improve upon receiving video surveillance data from an autonomous vehicle by improving upon how dropped frames are handled.   The dependent claims herein this instant application are also rejected in view of the references applied in the prior art rejections below.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,175,654 in view of Liu (US 20190289321) and in further view of Toth (US 20060251330).  The Patent ‘654 fails to claim in the independent claim any details in regards to the frame synthesis (i.e. extrapolation or interpolation) and/or storing frames in a circular buffer.  However, Liu does disclose these details and discloses that video synthesis needs to be improved upon by using CNNs (para. 0003, 0024).  Therefore, it is obvious to improve upon video surveillance data from an autonomous vehicle by improving upon how dropped frames are handled.  Furthermore, Toth discloses a circular buffer to perform buffering of video frames being received.  Therefore, it is obvious to incorporate a buffering mechanism for decoding video being received such that the decoder properly decodes and displays the video being received.  The dependent claims herein this instant application are also rejected in view of the references applied in the prior art rejections below.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/482,088 in view of Liu (US 20190289321).  Please refer to the same analysis above for the non-statutory double patenting rejection since this copending application is a CON of patent ‘654 and claims analogous limitations.
This is a provisional nonstatutory double patenting rejection.
Claims 14-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/482,088 in view of Liu (US 20190289321) and in further view of Toth (US 20060251330).  Please refer to the same analysis above for the non-statutory double patenting rejection for claims 14-20 since this copending application is a CON of patent ‘654 and claims analogous limitations.  
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (herein after will be referred to as Huang) (US 20190302761).

Regarding claim 1, Huang discloses a remote vehicle control system comprising:
a vehicle mounted sensor system including a video camera system for producing video data;  [See Huang [Fig. 1A] Vehicle (102) with sensors (110).  Also, see 0005, cameras of the autonomous vehicle.]
a data handling system connected to a network to transmit data to and receive data from a remote teleoperation site; and  [See Huang [Fig. 1B] Comm. Component (136) to transmit/receive data from remote control system (106) over network (104).]
a virtual control system configured to receive the video, provide a user with a live video stream supported by frame synthesis, and transmit control instructions to the remote vehicle over the network.  [See Huang [Fig. 3A] Transmit encoded sensor data to the remote control system for display on a virtual reality headset of the remote control system (B308) (refer to para. 0079, which describes the encoding of the vehicle sensor data into a compressed format using various known codecs.  These codecs use prediction (i.e. predicting frames using actual frames to reduce data size)….therefore, any type of prediction encoding at the vehicle side reads on the claimed synthesis.  Also, see Fig. 3B, Transmit the control data to the vehicle (B324).  Also, see 0029, transmit data in real-time (i.e. live).]

Regarding claim 2, Huang discloses the system of claim 1.  Furthermore, Huang discloses
wherein the network is a cell phone network.  [See Huang [0079] Transmission of the sensor data over a cellular network.]

Regarding claim 7, Huang discloses the system of claim 1.  Furthermore, Huang discloses
wherein the virtual control system further comprises a virtual reality headset.  [See Huang [Fig. 3A] Transmit encoded sensor data to the remote control system for display on a virtual reality headset of the remote control system (B308).]

Regarding claim 8, Huang discloses the system of claim 1.  Furthermore, Huang discloses

wherein the data handling system further comprises a video prioritization module to order video data at least in part by priority.  [See Huang [0082-0083] Prioritizing the sensor data including camera data.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu et al. (herein after will be referred to as Liu) (US 20190289321).

Regarding claim 3, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein frame synthesis is supported by a convolutional neural network.  
However, Liu does disclose
wherein frame synthesis is supported by a convolutional neural network.  [See Liu [0019] CNN that has a voxel flow layer.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Liu, in order to improve upon the handling of dropped/corrupt/missing frames by performing video synthesis using deep learning [See Liu [0003, 0024]].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Dane et al. (herein after will be referred to as Dane) (US 20090148058).

Regarding claim 4, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein frame synthesis is used to interpolate frames to increase effective frames per second.
However, Dane does disclose
wherein frame synthesis is used to interpolate frames to increase effective frames per second. [See Dane [Fig. 2A] Interpolated Frame.  Also, see 0044, increase frame rate by interpolation.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Dane, in order to improve upon dropped frames or frames skipped by the encoder, and to provide a perception of smoother motion [See Dane [0005]].

Regarding claim 5, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein frame synthesis is used to extrapolate frames to replace missing or damaged video frames.  
However, Dane does disclose
wherein frame synthesis is used to extrapolate frames to replace missing or damaged video frames.  [See Dane [0076] Frames dropped or lost during transmission referred to as skipped frames and the skipped frames are substituted with extrapolation.]
Applying the same motivation as applied in claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Sargent et al. (herein after will be referred to as Sargent) (US 20160112216).

Regarding claim 6, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the data handling system can compress and transmit the video over a cellular network using feed forward correction.  
However, Sargent does disclose
wherein the data handling system can compress and transmit the video over a cellular network using feed forward correction.  [See Sargent [0037] Vehicle sensors provide video data.  Also, see 0045, Reed Solomon coding (i.e. feed forward correction).  Also, see 0004, communicating over a cellular network to a remote vehicle management system.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Sargent, in order to attempt to protect the video data being transmitted over a network by incorporation of an error correction coding technique.  This is obvious in view of an autonomous vehicle transmitting its data across a network to a remote operator in Huang such that the amount of data being corrupted is reduced or repaired.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Bader et al. (herein after will be referred to as Bader) (US 20030161354).

Regarding claim 9, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the data handling system further comprises a video prioritization module to interleave video frames prior to transmission.  
However, Bader does disclose
wherein the data handling system further comprises a video prioritization module to interleave video frames prior to transmission.  [See Bader [0011] Video transmission which interleaves video samples.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Bader, in order to interleave the images in the video being prioritized by the remote operator in Huang.  Therefore, it is obvious to interleave the images based on what the remote operator needs or requires.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Lau et al. (herein after will be referred to as Lau) (US 20160212496).

Regarding claim 10, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the data handling system compresses the video data using a forward error correction module.  
However, Lau does disclose
wherein the data handling system compresses the video data using a forward error correction module.  [See Lau [0041] FEC code to compress video.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Lau, in order to attempt to protect the video data being transmitted over a network by incorporation of an error correction coding technique.  This is obvious in view of an autonomous vehicle transmitting its data across a network to a remote operator in Huang such that the amount of data being corrupted is reduced or repaired.

Regarding claim 11, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the data handling system compresses the video data using a maximum separable distance erasure code.  
However, Lau does disclose
wherein the data handling system compresses the video data using a maximum separable distance erasure code.  [See Lau [0041] Cauchy Reed-Solomon code to compress video (applicant spec published para. 0007 states that Cauchy Reed-Solomon is a MDS erasure code).]
Applying the same motivation as applied in claim 10.

Regarding claim 12, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the data handling system compresses the video data using Cauchy Reed-Solomon code.
However, Lau does disclose
wherein the data handling system compresses the video data using Cauchy Reed-Solomon code. [See Lau [0041] Cauchy Reed-Solomon code to compress video.]
Applying the same motivation as applied in claim 10.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Lin et al. (herein after will be referred to as Lin) (US 20090222709).

Regarding claim 10, Huang discloses the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the data handling system transmits packets by a User Datagram Protocol (UDP).  
However, Lin does disclose
wherein the data handling system transmits packets by a User Datagram Protocol (UDP).  [See Lin [0071] Transmitting packets through a UDP transport.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Lin, in order to perform a simple substitution of transport protocols.  Furthermore, Lin describes improvements in a packet loss recovery system using FEC coding and UDP transport (See abstract).  Therefore, one would look to Lin if they desire to improve upon packet loss.

Claims 14-15, 17 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu (US 20190289321) and in further view of Toth (US 20060251330).

Regarding claim 14, Huang discloses a method comprising:
receiving video data from a vehicle mounted sensor system including a video camera system, wherein the video data includes a plurality of sequential image frames of a video stream, [See Huang [0032] Display of video streams from one or more cameras of the vehicle.  Also, see Fig. 3A, Transmit encoded sensor data to the remote control system for display.]
each image frame corresponding to a time position of the video stream;  [See Huang [0032] Display of video streams from one or more cameras of the vehicle.  Also, see Fig. 3A, Transmit encoded sensor data to the remote control system for display.  It is inherent that each image frame from the video stream is displayed according to a time position of when the images were captured respectively by the camera.]
Huang does not explicitly disclose
storing the plurality of image frames within a circular buffer;  
generating an optical flow map based on at least two consecutive image frames, the optical flow predicting pixel positions of a virtual image frame corresponding to a desired time position of the video data;  synthesizing the virtual image frame for insertion into the desired time position of the video stream.
However, Liu does disclose
generating an optical flow map based on at least two consecutive image frames, the optical flow predicting pixel positions of a virtual image frame corresponding to a desired time position of the video data;  synthesizing the virtual image frame for insertion into the desired time position of the video stream. [See Liu [0024] Synthesizing new video frames by deep voxel flow, either in-between existing frames (interpolation) or subsequent to them (extrapolation).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Liu, in order to improve upon the handling of dropped/corrupt/missing frames by performing video synthesis using deep learning [See Liu [0003, 0024]].
Huang (modified by Liu) do not explicitly disclose 
storing the plurality of image frames within a circular buffer;  
However, Toth does disclose
storing the plurality of image frames within a circular buffer;  [See Toth [0450, 0454, 0457] Video decoding system using a neural network with reference memory of a circular buffer.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang (modified by Liu) to add the teachings of Liu, in order to improve incorporate reference memory/buffer for temporarily storing video frames being received over the network in Huang.  This gives the decoder in Huang or the CNN in Liu a tolerance for processing/decoding video frames.

Regarding claim 15, Huang (modified by Liu and Toth) disclose the method of claim 14.  Furthermore, Huang does not explicitly disclose
wherein the virtual image frame is an extrapolated image frame and the desired time position is subsequent to the time positions corresponding to the at least two consecutive image frames.  
However, Liu does disclose
wherein the virtual image frame is an extrapolated image frame and the desired time position is subsequent to the time positions corresponding to the at least two consecutive image frames.  [See Liu [0024] Synthesizing new video frames by deep voxel flow, either in-between existing frames (interpolation) or subsequent to them (extrapolation).]
Applying the same motivation as applied in claim 14.

Regarding claim 17, Huang (modified by Liu and Toth) disclose the method of claim 14.  Furthermore, Huang does not explicitly disclose
wherein the virtual image frame is an interpolated image frame and the desired time position is between the time positions corresponding to the at least two consecutive image frames.
However, Liu does disclose
wherein the virtual image frame is an interpolated image frame and the desired time position is between the time positions corresponding to the at least two consecutive image frames. [See Liu [0024] Synthesizing new video frames by deep voxel flow, either in-between existing frames (interpolation) or subsequent to them (extrapolation).]
Applying the same motivation as applied in claim 14.

Regarding claim 19, Huang (modified by Liu and Toth) disclose the method of claim 14.  Furthermore, Huang does not explicitly disclose
wherein the optical flow map is generated by a convolutional neural network.
However, Liu does disclose
wherein the optical flow map is generated by a convolutional neural network.  [See Liu [0019] CNN that has a voxel flow layer.]
Applying the same motivation as applied in claim 14.

Regarding claim 20, see examiners rejection for claim 14 which is analogous and applicable for the rejection of claim 20.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu (US 20190289321) in view of Toth (US 20060251330) and in further view of Dane (US 20090148058).

Regarding claim 16, Huang (modified by Liu and Toth) disclose the method of claim 15.  Furthermore, Huang does not explicitly disclose
further comprising: determining that an expected image frame corresponding to the desired time position is unavailable; and 
inserting the extrapolated image into the video stream subsequent to the at least two consecutive image frames.
However, Dane does disclose
further comprising: determining that an expected image frame corresponding to the desired time position is unavailable; and [See Dane [0076] Frames dropped or lost during transmission referred to as skipped frames and the skipped frames are substituted with extrapolation.]
inserting the extrapolated image into the video stream subsequent to the at least two consecutive image frames. [See Dane [Fig. 2C] Extrapolated Frame.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Dane, in order to improve upon dropped frames or frames skipped by the encoder, and to provide a perception of smoother motion [See Dane [0005]].

Regarding claim 18, Huang (modified by Liu and Toth) disclose the method of claim 17.  Furthermore, Huang does not explicitly disclose
inserting the interpolated image into the video stream in chronological order with respect to the at least two consecutive image frames, wherein insertion of the interpolated image increases the frame rate of the video stream.
However, Dane does disclose
inserting the interpolated image into the video stream in chronological order with respect to the at least two consecutive image frames, wherein insertion of the interpolated image increases the frame rate of the video stream. [See Dane [Fig. 2A] Interpolated Frame.  Also, see 0044, increase frame rate by interpolation.]
Applying the same motivation as applied in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486